Per Curiam:
We see no cause for disturbing the preliminary injunction, as modified on the 14th of August, 1885. We think, however, a bond with sureties should have been given by the appellee under the act of May 6, 1844; therefore,
Decree affirmed. And it is further ordered that the appellee shall give bond, within twenty days, with sufficient sureties, to be approved by said court or judge thereof, conditioned to indemnify the appellant for all damages it may sustain by reason of said injunction of 14th of August, 1885. It is further ordered that each party pay one half the costs of this appeal.